  Case 19-30863-CMG              Doc 82     Filed 05/12/21 Entered 05/12/21 09:42:27                   Desc Main
                                           Document      Page 1 of 1

  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY


  Albert Russo
  PO Box 4853
  Trenton, NJ 08650-4853
  609-587-6888
  Standing Chapter 13 Trustee

  In re:

  William Mark Foy
                                                               Case No.: 19-30863 / CMG

                                                               Chapter: 13
                                  Debtor
                                                               Judge: Christine M. Gravelle


                                NOTICE DEPOSITING UNCLAIMED FUNDS
                                   PURSUANT TO D.N.J. LBR 3011-1(a)

    Albert Russo, Trustee in the above captioned matter states that the entire amount in the Trustee's Account has
been disbursed and that the following funds remain unclaimed. The undersigned shall immediately forward a
check to the court in the amount of $2,262.79, payable to the Clerk, United States Bankruptcy Court. The parties
entitled to said funds are listed below together with their last known address .

                         PAYEE NAME AND ADDRESS                                                 AMOUNT

    ALLISON FOY                                                                                        $2,262.79
    BRADLEY BEACH, NJ 07757




DATED: 5/10/2021                                                                            /s/ Albert Russo
                                                                                   Albert Russo
                                                                                   Standing Chapter 13 Trustee
